          Case 1:16-cv-01534-JEB Document 581 Filed 11/25/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE, YANKTON
SIOUX TRIBE; ROBERT FLYING HAWK;
OGLALA SIOUX TRIBE,                Case No. 1:16-cv-1534-JEB
                                   (and Consolidated Case Nos. 16-cv-
             Plaintiffs,           1796 and 17-cv-267)
   and
CHEYENNE RIVER SIOUX TRIBE; SARA
JUMPING EAGLE ET AL.,
                 Plaintiff-Intervenors,
            v.
U.S. ARMY CORPS OF ENGINEERS,
                 Defendant-Cross Defendant,
   and
DAKOTA ACCESS, LLC,
                 Defendant-Intervenor-Cross
                 Claimant.

                              ______________________________

   MOTION FOR LEAVE TO FILE OUT-OF-TIME BRIEF OF AMICUS CURIAE
 NORTH DAKOTA WATER USERS ASSOCIATION IN SUPPORT OF DEFENDANT-
         INTERVENOR-CROSS CLAIMANT DAKOTA ACCESS, LLC
                   ______________________________

         The North Dakota Water Users Association (“NDWU”) respectfully moves this Court for

leave to file the accompanying out-of-time amicus curiae brief in the above-captioned action.

The proposed amicus curiae brief is attached as Exhibit A to this Motion. A proposed order

granting this Motion is attached as Exhibit B.

         In accordance with Local Rule 7(m), counsel for NDWU has contacted counsel for the

parties in this case regarding the relief requested in this motion. Regarding Plaintiffs and

Intervenor-Plaintiffs Standing Rock Sioux Tribe, Yankton Sioux Tribe, Cheyenne River Sioux
         Case 1:16-cv-01534-JEB Document 581 Filed 11/25/20 Page 2 of 5




Tribe, Steve Vance and Robert Hawk, NDWU counsel left voice messages and email messages

but as of the time of this filing had not heard back from any of them and must presume they will

oppose this motion. Undersigned counsel spoke with counsel for Plaintiff, Oglala Sioux Tribe

and was informed they take no position as of now, but reserve the right to oppose after review of

the brief. Regarding Defendant United States Corps of Engineers and Intervenor Defendant

United States Army Corps of Engineers counsel conferred directly and neither one takes a

position on the requested relief. Finally, undersigned counsel contacted counsel for Dakota

Access, LLC and left a voicemail but was unable to talk to counsel by the time of this filing.

                                       NDWU’S INTEREST

        NDWU is a non-partisan, nonprofit, statewide trade association dedicated to protect,

develop, and manage North Dakota’s water resources. NDWU coordinates grassroots efforts and

cooperates with federal, state, and local agencies in securing authorizations and appropriations

for construction of land and water development projects, which have the approval of the State of

North Dakota and affected localities. The relief requested by plaintiffs will profoundly affect

NDWU’s members’ ability to finance and construct necessary water resource development

projects throughout the State of North Dakota.

        NDWU, as the leading organization devoted to the protection and development of water

projects throughout the State of North Dakota, wishes to participate as amicus curiae by filing a

separate brief to ensure that its interests are heard.

  DESIRABILITY AND RELEVANCE OF NDWU’S AMICUS CURIAE BRIEF

        The Court has broad discretion regarding whether to allow non-parties to participate as

amici. Ellsworth Assocs., Inc. v. United States, 917 F. Supp. 841, 846 (D.D.C. 1996). Generally,

the court will permit an amicus brief “if the information offered is timely and useful” or “the

non-party movants have a special interest in th[e] litigation as well as a familiarity and


                                                   2
         Case 1:16-cv-01534-JEB Document 581 Filed 11/25/20 Page 3 of 5




knowledge of the issues raised therein that could aid in the resolution of th[e] case.” Id.

(quotations omitted).

       The plaintiffs’ requested permanent injunction suspending operations of the Dakota

Access Pipeline (“DAPL”) will have significant economic consequences in the form of reduced

State tax and royalty revenue that will affect all members of the NDWU and their ability to

develop water projects throughout the State. This Court has previously heard from other parties

about the reduction in state revenue and the impact on the oil industry, state taxes, and

employment. The NDWU brings a different perspective to this analysis, since a portion of the

State’s oil taxes gets deposited to a special account called the Resources Trust Fund, which

operates as the primary funding mechanism for desperately needed water project development

across the state. Reduced oil tax revenues directly diminish the funding available to many

NDWU members, thereby eliminating the ability of its members to provide reliable and high

quality water and flood control to North Dakota communities. As the leading organization

devoted to the protection, development, and management of North Dakota’s water resources,

NDWU is the entity best able to explain the direct impacts the District Court’s order will have on

much needed water projects throughout the state.

                                        CONCLUSION

       NDWU hereby requests that the Court grant leave to file an amicus curiae brief in

support of Dakota Access, LLC.




                                                3
       Case 1:16-cv-01534-JEB Document 581 Filed 11/25/20 Page 4 of 5




Dated: November 25, 2020                 Respectfully submitted,


                                          /s/ Christopher O. Murray__________
                                         Christopher O. Murray (Bar No. 61490)


                                         Counsel for North Dakota Water Users
                                         Association




                                     4
          Case 1:16-cv-01534-JEB Document 581 Filed 11/25/20 Page 5 of 5




                            CERTIFICATE OF SERVICE


      I hereby certify that on this day of November 25, 2020, I electronically filed the

foregoing document using the CM/ECF system. Service was accomplished by the CM/ECF

system.



                                               /s/ Christopher O. Murray___________
                                               Christopher O. Murray (Bar No. 61490)


                                               Counsel for North Dakota Water Users
                                               Association




                                           5
         Case 1:16-cv-01534-JEB Document 581-1 Filed 11/25/20 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


STANDING ROCK SIOUX TRIBE, YANKTON
SIOUX TRIBE; ROBERT FLYING HAWK;
OGLALA SIOUX TRIBE,                Case No. 1:16-cv-1534-JEB
                                   (and Consolidated Case Nos. 16-cv-
             Plaintiffs,           1796 and 17-cv-267)
   and
CHEYENNE RIVER SIOUX TRIBE; SARA
JUMPING EAGLE ET AL.,
                Plaintiff-Intervenors,
           v.
U.S. ARMY CORPS OF ENGINEERS,
                Defendant-Cross Defendant,
   and
DAKOTA ACCESS, LLC,
                Defendant-Intervenor-Cross
                Claimant.



AMICUS BRIEF OF NORTH DAKOTA WATER USERS ASSOCIATION IN SUPPORT
  OF DEFENDANT-INTERVENOR-CROSS CLAIMANT DAKOTA ACCESS, LCC


Christopher O. Murray (Bar No. 61490)
Brownstein Hyatt Farber
Schreck, LLP
410 17th Street
Denver, CO 80202
Telephone: (303) 223-1183
Email: cmurray@bhfs.com

Counsel for Amicus Curiae
North Dakota Water Users Association
       Case 1:16-cv-01534-JEB Document 581-1 Filed 11/25/20 Page 2 of 11




                       CORPORATE DISCLOSURE STATEMENT

       Pursuant to LCvR 7(o)(5), the North Dakota Water Users Association (“NDWU”)

discloses that it is a nonprofit trade association representing various entities involved in all

aspects of water resource development projects throughout the State of North Dakota. NDWU

has no parent corporation and no public company owns a ten percent or greater ownership

interest in NDWU.

Dated: November 25, 2020                           /s/ Christopher O. Murray____________
                                                   Christopher O. Murray




                                               i
          Case 1:16-cv-01534-JEB Document 581-1 Filed 11/25/20 Page 3 of 11




                                                   TABLE OF CONTENTS

                                                                                                                                     Page

STATEMENT OF INTEREST OF AMICUS CURIAE .................................................................1

ARGUMENT ...................................................................................................................................1

I.        Shutting down the Dakota Access Pipeline will harm the members of the North
          Dakota Water Users Association and the communities that they serve.............................. 1

CONCLUSION ................................................................................................................................5




                                                                     ii
           Case 1:16-cv-01534-JEB Document 581-1 Filed 11/25/20 Page 4 of 11




                                                  TABLE OF AUTHORITIES

                                                                                                                                       Page(s)


Cases

eBay Inc. v. MercExchange, L.L.C.,
   547 U.S. 388, 126 S.Ct. 1837, 164 L.Ed. 2d 641 (2006) ...........................................................1

Monsanto Co. v. Geertson Seed Farms,
  561 U.S. 139 (2010) ...................................................................................................................1

Other Authorities

FM Area Diversion Project, “How is it funded?” https://fmdiversion.gov/about-
  the-project/ .................................................................................................................................4

FM Area Diversion Project, “Why is the Project Needed?”
  https://fmdiversion.gov/about-the-project/#why-is-it-needed ...................................................3

Mouse River Plan, “Project History” https://www.mouseriverplan.com/project-
  history ........................................................................................................................................4

Mouse River Plan, “Why do we need it?” https://www.mouseriverplan.com/why-
  do-we-need-it .............................................................................................................................4

N.D. Legislative Council, 2019-21 Biennium Oil and Gas Tax Revenue –
   Allocation Flowchart (June 2019) .............................................................................................2

N.D. State Water Commission July 16, 2020 Meeting, Project Summary ......................................2

Red River Valley Water Supply Project, “History”
   http://www.rrvwsp.com/about/history/ ......................................................................................3

Red River Valley Water Supply Project, “System Participants”
   http://www.rrvwsp.com/about/participants/ ..............................................................................3




                                                                       iii
        Case 1:16-cv-01534-JEB Document 581-1 Filed 11/25/20 Page 5 of 11




                   STATEMENT OF INTEREST OF AMICUS CURIAE

        The North Dakota Water Users Association (“NDWU”) is a non-partisan, nonprofit,

statewide trade association dedicated to protect, develop, and manage North Dakota’s water

resources. NDWU coordinates grassroots efforts and cooperates with federal, state, and local

agencies in securing authorizations and appropriations for construction of land and water

development projects, which have the approval of the State of North Dakota and affected

localities. As the leading organization devoted to the protection, development, and management

of North Dakota’s water resources, NDWU is best able to explain the devastating impacts a

shutdown of the Dakota Access Pipeline will have on water projects throughout the state. 1

                                         ARGUMENT

        I.     Shutting down the Dakota Access Pipeline will harm the members of the
               North Dakota Water Users Association and the communities that they serve.

        The impacts to NDWU members discussed in this brief demonstrate that third parties will

suffer significant harms if the pipeline is shut down and that the public interest favors a ruling

denying the Tribes’ motion for a permanent injunction.         “An injunction is a drastic and

extraordinary remedy, which should be not be granted as a matter of course.” Monsanto Co. v.

Geertson Seed Farms, 561 U.S. 139, 165 (2010). The standard for an injunction requires

consideration of whether the economic harm from shutting the pipeline down would be

outweighed by the unlikely injury to the Tribes.          Id. at 156-57 (citing eBay Inc. v.

MercExchange, L.L.C., 547 U.S. 388, 391, 126 S.Ct. 1837, 164 L.Ed. 2d 641 (2006)). This brief

shows both highly disruptive consequences and severe economic harm from a shutdown of this

pipeline. If the Dakota Access Pipeline (“DAPL”) is required to cease operations, North Dakota

    1
       Counsel for North Dakota Water Users Association (“NDWU”) hereby certifies that no
person or entity other than NDWU and its counsel authored this brief in whole or in part, and no
other person or entity other than NDWU and its member entities funded the preparation of the
brief.
        Case 1:16-cv-01534-JEB Document 581-1 Filed 11/25/20 Page 6 of 11




communities will be harmed by delays or cancellations of important water infrastructure

projects. Many, if not most, communities throughout North Dakota are served in some way by a

member of the NDWU, through the provision of municipal, rural or industrial water supply,

flood protection, or irrigation development. NDWU’s members receive much of their funding

through the North Dakota’s Resource Trust Fund (“RTF”), which is funded by a portion of the

State’s oil and gas tax. N.D. Legislative Council, 2019-21 Biennium Oil and Gas Tax Revenue –

Allocation      Flowchart         (June      2019),    https://www.legis.nd.gov/files/fiscal/2019-

21/docs/21_9003_01000.pdf.

        Shutting down DAPL, which provides a significant portion of this tax revenue, will have

devastating impacts on some of NDWU’s members, limiting access to reliable, high quality

potable water for some members, and in turn, undercutting the ability of those communities to

provide water needed for sanitation and hygiene as well as drinking. Other NDWU members

have suffered significant community devastation from flooding and remain vulnerable to future

flood damage without much-needed flood-improvement projects funded by the RTF. A shortfall

in RTF funding for NDWU-sponsored projects will also lead to economic curtailment in the

agricultural industry, which is one of the top economic engines in the state, after oil and gas

development. Agricultural property values and production will suffer due to limited funding for

drainage projects for flooded farmland and limitations on irrigation development in the arid areas

of the state.

        This biennium, the State of North Dakota has budgeted $128 million for municipal and

regional water supply, $37.2 million for rural water systems, $27.1 million for general water

management, and $197 million in flood control for a total of $389.3 million. N.D. State Water

Commission        July      16,       2020       Meeting,     Project      Summary,        12-15,




                                                  2
       Case 1:16-cv-01534-JEB Document 581-1 Filed 11/25/20 Page 7 of 11




https://www.legis.nd.gov/assembly/66-2019/documents/19-0233-05000.pdf.            Many of these

projects will be delayed or tabled if the requisite RTF funding is no longer available due to the

oil taxes plummeting due to shutting down the DAPL pipeline operations.

       One water supply project in particular, the Red River Valley Water Supply Project

(RRVWSP), is a $1.19 billion water supply project that will provide water to areas of the state

that includes almost 50% of the state’s population. Red River Valley Water Supply Project,

“System Participants,” http://www.rrvwsp.com/about/participants/.           The RRVWSP was

authorized as a federal project in 2001 and has been in the process of environmental review and

design since that time, ultimately transitioning to a state and local project in 2011. Red River

Valley Water Supply Project, “History,” http://www.rrvwsp.com/about/history/. This long-

awaited and much-needed project heavily relies on funding from the RTF. The RRVWSP is an

important way to protect North Dakota communities from potential impacts of drought such as

those suffered during the 1930s.

       After years of planning, the RRVWSP is scheduled to start construction this fall. If the

pipeline is shut down during construction or delayed as a result of an order by this court, many

local jurisdictions who are invested in RRVWSP would be unable to afford the local cost-share

without the financial assistance provided by the State’s additional revenues.         The adverse

impacts to members of the NDWU and the communities they serve far outweigh the speculative

harm to the Tribes from a pipeline that has been in service without incident for over three years.

       The RTF also provides a majority of the funding for large flood control projects currently

under construction in North Dakota. The Fargo-Moorhead Diversion project, a $2.75 billion

project (2018 dollars), will protect more than 235,000 people from flooding in an area that has

seen multiple “100-year floods” within the past 12 years. FM Diversion Project, “Why is the




                                                 3
        Case 1:16-cv-01534-JEB Document 581-1 Filed 11/25/20 Page 8 of 11




Project Needed?” https://fmdiversion.gov/about-the-project/#why-is-it-needed. The State has

committed $750 million to the construction of this project. FM Diversion Project, “How is it

funded?” https://fmdiversion.gov/about-the-project/. The funding comes from the RTF, which

will be in jeopardy if DAPL is shut down.

        In another part of the state, funding is being used by the Mouse River Enhanced Flood

Protection Project (MREFPP), a $1 billion project originating in response to a 2011 flood that

cost    the    region     $690     million.    Mouse     River    Plan,    “Project   History,”

https://www.mouseriverplan.com/project-history.     Numerous roads were under water and

impassable for months after that flood.       Mouse River Plan, “Why do we need it?”,

https://www.mouseriverplan.com/why-do-we-need-it. This project is another example of large

water infrastructure projects that impact hundreds of thousands of North Dakota citizens. The

shutdown of DAPL will reduce funding available to continue construction on these important

projects, along with a host of smaller projects that are critical to economic vitality, life and

livelihood in other parts of the state.

        NDWU submits this amicus brief to separately address how other parties, including its

members, will be harmed from a pipeline shutdown and how the public interest favors the

pipeline’s continued operation. Simply put, NDWU and its members rely on state funding that is

generated by taxes on the oil and gas industry. As has been explained by other parties and amici

in this case, DAPL transports roughly 40% of North Dakota’s oil production. ECF 537-1, ¶ 9.

Shutting down DAPL would decimate state revenues and, in turn, diminish the RTF. ECF 504-1,

¶ 10. If the RTF is diminished, NDWU members would be unable to fund many of the necessary

water infrastructure projects slated to be constructed in the coming years. Budgetary shortfalls

associated with the shutdown of DAPL will have real impacts on the state’s citizens, far beyond




                                               4
       Case 1:16-cv-01534-JEB Document 581-1 Filed 11/25/20 Page 9 of 11




the oil industry. Shutting down the DAPL pipeline will impact revenue that is vital to North

Dakota communities because it funds needed projects, including the crucial water supply and

flood protection projects discussed in this brief.

                                          CONCLUSION

       For the reasons outlined above, NDWU urges this Court to DENY the Tribes’ motion for

a permanent injunction.



Dated: November 25, 2020                                 Respectfully submitted,


                                                          /s/ Christopher O. Murray__________
                                                         Christopher O. Murray (Bar No. 61490)


                                                         Counsel for North Dakota Water Users
                                                         Association




                                                     5
      Case 1:16-cv-01534-JEB Document 581-1 Filed 11/25/20 Page 10 of 11




                           CERTIFICATE OF COMPLIANCE

       I hereby certify that the foregoing document complies with LCvR 7(o)(4) because it does

not exceed 25 pages.

                                                  /s/ Christopher O. Murray__________
                                                  Christopher O. Murray (Bar No. 61490)


                                                  Counsel for North Dakota Water Users
                                                  Association
      Case 1:16-cv-01534-JEB Document 581-1 Filed 11/25/20 Page 11 of 11




                            CERTIFICATE OF SERVICE

      I hereby certify that on this day of November 25, 2020, I electronically filed the

foregoing document using the CM/ECF system. Service was accomplished by the CM/ECF

system.



                                              /s/ Christopher O. Murray___________
                                              Christopher O. Murray (Bar No. 61490)


                                              Counsel for North Dakota Water Users
                                              Association
        Case 1:16-cv-01534-JEB Document 581-2 Filed 11/25/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE, YANKTON
 SIOUX TRIBE; ROBERT FLYING HAWK;
 OGLALA SIOUX TRIBE,                Case No. 1:16-cv-1534-JEB
                                    (and Consolidated Case Nos. 16-cv-
              Plaintiffs,           1796 and 17-cv-267)
    and
 CHEYENNE RIVER SIOUX TRIBE; SARA
 JUMPING EAGLE ET AL.,
                     Plaintiff-Intervenors,
                v.
 U.S. ARMY CORPS OF ENGINEERS,
                     Defendant-Cross Defendant,
    and
 DAKOTA ACCESS, LLC,
                     Defendant-Intervenor-Cross
                     Claimant.



[PROPOSED] ORDER GRANTING MOTION OF NORTH DAKOTA WATER USERS
 ASSOCIATION FOR LEAVE TO FILE OUT-OF-TIME AMICUS CURIAE BRIEF IN
SUPPORT OF DEFENDANT-INTERVENOR-CROSS CLAIMANT DAKOTA ACCESS,
                               LLC

       HAVING CONSIDERED the Motion of North Dakota Water Users Association for Leave

to File an Out of Time Amicus Curiae Brief in Support of Defendant-Intervenor-Cross Claimant

Dakota Access, LLC (“the Motion”), and HAVING REVIEWED the Motion and being otherwise

full advised,

       IT IS ORDERED that the Motion is GRANTED.

       IT IS FURTHER ORDERED that the NORTH DAKOTA WATER USERS

ASSOCIATION shall file its amicus brief within five days of the entry of this Order.
      Case 1:16-cv-01534-JEB Document 581-2 Filed 11/25/20 Page 2 of 2




DATED this _____________ day of _______________________, 2020.



                                                   __________________________
                                                   Honorable James E. Boasberg
                                                   United States District Judge
